UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7123



DAVID HERMAN DUMPH,

                                              Plaintiff - Appellant,

          versus


MILTON NOWELL; BOB GADDY, JERRY VANDIFORD;
THOMAS ASBELL; NORTH CAROLINA DEPARTMENT OF
CORRECTION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-634-5-BO)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Herman Dumph, Appellant Pro Se. Buren Riley Shields, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Dumph appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.                We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Dumph v. Nowell, No. CA-01-634-5-BO (E.D.N.C.

July 23, 2002). Additionally, Dumph’s motion to paticipate in oral

argument is denied.            We dispense with oral argument because the

facts    and   legal    contentions     are   adequately   presented    in   the

materials      before    the    court   and   argument   would   not   aid   the

decisional process.




                                                                       AFFIRMED




                                         2